


Exhibit 10.2
[tsologo2712.jpg]
Date












Private and Confidential


First Name Last Name
FBA
Address
City, State Zip


Dear First Name:


I am very pleased to inform you that, effective February 1, 2012 (the "Award
Date"), the Compensation Committee of the Board of Directors of Tesoro
Corporation (the "Company"), pursuant to its authority under the Tesoro
Corporation 2011 Long-Term Incentive Plan (the "Plan"), has approved the
following long-term incentive award (the "Award") to you. The following is a
summary of the terms and conditions associated with this Award. Capitalized
terms not defined in this letter will have the definitions provided for such
terms in the Plan.




Award : # Market Stock Units (“MSUs”) with a targeted value of $XXXXX in which
the number of Company's common stock earned at vesting is based on the stock
price performance. This Award will become eligible for vesting, based on actual
stock price performance and continued employment, at the end of the 36 month
performance period (February 1, 2012 through February 1, 2015). Upon vesting at
the end of the performance period, the number of Shares earned from your Award
will be adjusted by the multiplying factor of the average closing stock price
for the 30 days prior to the Vesting Date over the average closing stock price
for the 30 days prior to the Grant Date. Shares will be withheld by the Company
to cover your applicable income and employment tax withholding(s) (at the
minimum statutory level) and the net Shares will be credited to your account
with Fidelity Stock Plan Services.


If you terminate employment for any reason other than Retirement or a Change in
Control prior to the vesting of your MSUs, you will forfeit all MSUs. If you
terminate employment due to Retirement, you will be issued a pro-rated payout of
shares based on the number of full months worked (minimum of 12 months required)
within the performance period based on the achievement of actual performance.
Upon a Change in Control, the number of Shares earned from your Award will be
adjusted by the multiplying factor of the average closing stock price for the 30
days prior to the Change in Control over the average closing stock price for the
30 days prior to the Grant Date.





1

--------------------------------------------------------------------------------




The Award has been granted under and is subject to the terms of the Plan unless
specified within this Grant Agreement. This Award is intended to satisfy the
requirements for “performance-based compensation” under Section 162(m) of the
Internal Revenue Code of 1986, as amended to date. In addition, further
information concerning the terms and conditions of this Award are included with
this letter.


Approximately two to three weeks from receipt of this letter, you will be able
to view your Award on the Fidelity Stock Plan Services website. If this is the
first time you are receiving this type of Award, you will receive a “Welcome
Kit” from Fidelity Stock Plan Services with additional information.




We highly value your contribution and commitment to the Company's success and
believe that this Award provides you a financial incentive that aligns your
interests with the Company's shareholders.


Sincerely,








Gregory J. Goff
President and Chief Executive Officer




This material has been prepared and distributed by Tesoro Corporation and Tesoro
Corporation is solely responsible for its accuracy. Tesoro Corporation is not
affiliated with Fidelity Investments (or any Fidelity entity).     
Stock plan recordkeeping and administrative services are offered through
Fidelity Stock Plan Services, LLC.
Brokerage products and services are offered through Fidelity Brokerage Services
LLC, Member NYSE, SIPC.





2